Citation Nr: 1519655	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for umbilical hernia.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to September 2000, from July 2007 to April 2008, and from October 2009 to January 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 2011 rating decision, in pertinent part, granted service connection and assigned a 0 percent rating for umbilical hernia, effective January 27, 2011.  In November 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in October 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2012.  The August 2013 rating decision, in pertinent part, denied service connection for a low back disability and an acquired psychiatric disorder, to include PTSD.  In September 2013, the Veteran filed a Notice of Disagreement.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to disposition of the claims.  

The Veteran was last afforded a VA examination for his umbilical hernia in September 2011, over 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that although the last examination is not unduly remote, the Veteran has submitted medical evidence suggesting that his disability has worsened since the last examination.  Specifically, an October 2011 private medical record reveals that the Veteran underwent umbilical hernia repair on October 5, 2011 and that his physician instructed him not to work until his follow-up appointment on October 17, 2011.  

Because there may have been changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, while the Veteran has submitted an October 2011 private medical record from Conroe Regional Medical Center indicating that he underwent umbilical hernia repair, the medical records associated with the actual surgical procedure, as well as any relevant post-operative medical records, have not been associated with the claims file.  As these records may be useful in adjudicating the Veteran's claim, an attempt to obtain them should be made.  

The Board notes that an August 2013 rating decision denied the Veteran's claims for service connection for a low back disability and an acquired psychiatric disorder, to include PTSD.  In September 2013, the Veteran expressed disagreement with the denials of his service connection claims.  As the Veteran has filed a timely Notice of Disagreement with the August 2013 rating decision, the Board is required to remand these issues for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the Statement of the Case, the issues should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Finally, it appears that in a July 2014 statement, the Veteran has filed a motion to advance the case on the docket (AOD) based on financial hardship.  As the Board is already remanding the Veteran's claims for other reasons, the RO/AMC should take appropriate action on the Veteran's AOD motion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his umbilical hernia.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Specifically, the Veteran should be requested to provide the appropriate authorization forms for Conroe Regional Medical Center.  All medical records associated with the actual October 5, 2011 umbilical hernia repair, as well as any relevant post-operative medical records, should be obtained.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his umbilical hernia.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should describe all symptomatology associated with the Veteran's service-connected umbilical hernia.  The examiner should state whether the Veteran's hernia is small or large.  The examiner should indicate whether the hernia is considered to be postoperative and recurrent, unoperated irremediable, or inoperable.  The examiner should also determine whether the Veteran's umbilical hernia is readily reducible and well-supported by truss or belt, not readily reducible, not well-supported by truss, or not well-supported under ordinary conditions.       

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Issue a Statement of the Case pertaining to the issues of entitlement to service connection for a low back disability and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

4.  After the development requested above has been completed, the record should again be reviewed, to include appropriate action taken on the Veteran's July 2014 AOD motion.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




